EXAMINER'S AMENDMENT
Applicant’s arguments, see page 1 of the remarks, filed on August 18, 2022, with respect to objections to the specification have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on August 18, 2022, with respect to objection to claims have been fully considered and are persuasive.  The objection of claims 1-3, 6, 8-10, and 13-15 has been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on August 18, 2022, with respect to objections to the specification have been fully considered and are persuasive.  The objections have been withdrawn. 
Claims 1-20 are allowed.
The drawings were received on August 18, 2022.  These drawings are acceptable by the examiner.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathan H. Calvert on August 23, 2022.

The application has been amended as follows: 

Amendments to the Specification:
Paragraph [0015], last line, “and DRAMs.” Has been amended to “and DRAMs. For example, a receiver can be in a DRAM and a driver can be in a data processor.”.    
The following is an examiner’s statement of reasons for allowance: Musah et al. (US 2019/0312756 A1) relates to a system 100 shown in Figure 1 comprising a transmission processor 101, a reception processor 102, and a channel 103. The transmission processor 101 includes a transmit linear equalizer (TXLE) 104 and the reception processor 102 includes a continuous time linear equalizer (CTLE) 105 and at least a non-linear equalizer, such as a decision feedback equalizer (DFE) 107. Patil et al. (US 2020/0007379 A1) relates to a receiver 100 shown in Figure 1 comprising an analog front end (AFE) 101 including a CTLE107 and a variable gain amplifier (VGA) 106; and a DFE 102. However, the prior art references fail to show or teach that an analog front end (AFE) includes a super source follower (SSF) amplifier, a non-linear equalizer configured to receive an output signal of the AFE and compensate for inter-symbol interference at a data rate of at least 14Gbps, and SSF amplifier includes transistors having relative sizes selected to provide a frequency response of the SSF amplifier with a peak at a frequency approximately 2/3 of the data rate, as recited in claim 1 and similar claimed features recited in claims 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Young T. Tse/Primary Examiner, Art Unit 2632